Stratton, J.,
concurring. I concur in the majority opinion. There does not seem to be any dispute over the law, but rather how the law applies to these facts. Was Lazzaro merely confused about her conflicting duties, as the dissent *267alleges, or was she trying to hide patient abuse to protect her nursing home, as the jury found? Did she call the police again because she realized a discrepancy, or because she knew the facts were about to come out? The jury was in the best position to weigh credibility (both hers and Officer Kish’s), to judge motive, and to decide whether the evidence supported the charge beyond a reasonable doubt that Lazzaro intended to impede the investigation. Therefore, since the weighing of the evidence is the real issue here, and the evidence can clearly be read as the jury found, I would affirm the court of appeals and the jury’s conclusions.
Cook, J., concurs in the foregoing concurring opinion.